DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been fully considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Bruce D. George on 08/19/2022.
The application has been amended as follows:
In claim 1, line 13, “ascends” has been deleted and replaced by “extends”. 
In claim 6, line 1, “claim 3” has been deleted and replaced by “claim 1”.
In claim 13, line 5, “external milk dispenser” has been deleted and replaced by “external dispenser”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art Savioz et al. (US Pub. No. 2017/0127875 A1), hereinafter Savioz, discloses a milk frother (1) [pumping and foaming device 100, fig.1] comprising characterized in that it comprises
a container that has a containment chamber (2) [container compartment 20, fig.1] for containing milk [fluid 1, fig.1] [Par.0025 cited: “…the fluid 1 processed in the foaming device 100 of the invention is preferably a food or beverage liquid such as milk…”], 
a mixing chamber (3) [processing compartment 10, fig.1] equipped with an external dispenser (4) [foam outlet 14, fig.1] [note that as shown in fig.1, processing compartment 10 equipped with foam outlet 14] for dispensing the milk [fluid 1, fig.1], 
a connecting channel (5) [inlet 21 extends to outlet 14, fig.2a] for connection between the containment chamber (2) [container compartment 20, fig.1] and the mixing chamber (3) [processing compartment 10, fig.1] [note that as shown in fig.1, fluid inlet 21 connects container compartment 20 and processing compartment 10], 
a transfer system (6) [pumping gear 11, fig.1] for transferring the milk [fluid 1, fig.1] from the containment chamber (2) [container compartment 20, fig.1] to the mixing chamber [processing compartment 10, fig.1] [Par.0044 cited: “…Fluid flow rate passing from the container compartment 20 into the processing compartment 10 which depends on the rotational speed ω1 of the pumping gear 11, on the diameter of the fluid inlet 21 providing fluid 1 from the container compartment 20 and on the size of the teeth of the pumping gear 11…”] 
a mixing impeller (8) [foaming element 12, figs.1, 2a, 2b] [Par.0030 cited: “…foaming element 12 comprises a movable part 121 rotating within an external surrounding static part 122, such that a gap 123 is formed between these two parts…”] provided in the mixing chamber (3) [processing compartment 10, fig.1] [note that as shown in fig.1, foaming element 12 provided in the processing compartment 10], and 
a connector (9) [connecting means 19, fig.1] [it is noted that connecting means 19 can be disconnectable] providing disconnectable connection between said transfer impeller (6) [pumping gear 11, fig.1] and said mixing impeller (8) [foaming element 12, figs.1, 2a, 2b] [note that as shown in fig.2a, connecting means 19 connects pumping gear 11 and foaming element 12].
However, Savioz does not disclose a transfer impeller and wherein: 
said mixing chamber (3) is positioned above said containment chamber (2) to receive an ascending flow of milk from said containment chamber (2); and 
said connecting channel (5) extends vertically within said containment chamber (2) from a lower bottom (10) of said containment chamber (2) to a lower bottom (11) of said mixing chamber (3), the transfer impeller configured to lift the milk from the lower bottom (10) of said containment chamber (2), so that the milk rises through said connecting channel (5) to the lower bottom (11) of said mixing chamber (3).
	Furthermore, Caruso (U.S. Pub. No. 2016/0345771 A1), hereinafter Caruso, discloses a mixing chamber is positioned above a containment chamber. However, Caruso does not disclose:
a connecting channel (5) for connection between the containment chamber (2) and the mixing chamber (3),
a transfer impeller (6) for transferring the milk from the containment chamber (2) to the mixing chamber
said connecting channel (5) extends vertically within said containment chamber (2) from a lower bottom (10) of said containment chamber (2) to a lower bottom (11) of said mixing chamber (3), the transfer impeller configured to lift the milk from the lower bottom (10) of said containment chamber (2), so that the milk rises through said connecting channel (5) to the lower bottom (11) of said mixing chamber (3).
However, neither Savioz, or Caruso, or their combination discloses, teaches, or otherwise renders obvious Applicant(s)’ current claim, as best understood within the context of Applicant(s)’ claimed invention as a whole, such as said mixing chamber (3) is positioned above said containment chamber (2) to receive an ascending flow of milk from said containment chamber (2); and said connecting channel (5) extends vertically within said containment chamber (2) from a lower bottom (10) of said containment chamber (2) to a lower bottom (11) of said mixing chamber (3), the transfer impeller configured to lift the milk from the lower bottom (10) of said containment chamber (2), so that the milk rises through said connecting channel (5) to the lower bottom (11) of said mixing chamber (3). 
Accordingly, independent claim 1 is deemed allowable over the prior art. Claims 4 thru 17 are allowed by virtue of their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761